Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 

Status of the Claims
Claims 1,12 are amended
Claims 1,2,4-7,9-13,15-18 20-22 are pending


Response to Applicant Remarks
Applicant’s well-articulated remarks have been considered but are unpersuasive for the reasons below.
Applicant has amended the claims to recite a security exception forgiveness setting that is set based on current traffic.  However, Lutz discloses a security forgiveness setting that varies.  "The threshold value of each of the event logs and the aggregate log may be altered or otherwise varied based on a security level at which the self-service checkout terminal 10 is being operated. In particular, 
Regarding Examiner’s official notice, applicant argues: “Examiner asserts that decrementing a counter is well known but maintaining a specific type of forgiveness counter in the context of security exception forgiveness is not obvious in view of a conventional counter. The references do not account nor discuss any security exception forgiveness setting whatsoever; therefore, this setting is more than just a counter and is recited within a specific context within the claims for purposes of security. Applicant contends that once Applicant objects to an Official Notice the Examiner is required to provide a reference and in this case the reference needs to include a security exception forgiveness setting that 
The examiner notes that Applicant’s forgiveness setting is disclosed to be a counter.  (Applicant’s specification para 0039, 49).  Similarly, the Lutz reference discloses a counter.  (Lutz, col.18,lns.1-45).  Accordingly, the art discloses a very similar forgiveness setting as Applicant.  The forgiveness setting of Lutz differs from the claim in that the counter counts up to a trigger threshold rather than counts down to zero.  Although Applicant asserts: “maintaining a specific type of forgiveness counter in the context of security exception forgiveness is not obvious in view of a conventional counter”, Applicant has not provided any evidence or argument why this would be the case.  To properly traverse official notice, Applicant must explain “why” the noticed facts cannot be considered well known.  Accordingly, the noticed facts have not been adequately traversed and are deemed applicant admitted prior art.  (AAPA).  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2,4-7,9-13,15-18,20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bellis et al. (U.S. Patent 7044370 B2, hereinafter “Bellis”) in view of Lutz (US 6047262 A) in further view of Connell (US 8061603) in view of Dugan (20070109134) in view of Ding (US20080059972A1) in view of Petroskey (US 20070194112 A1) in view of AAPA


Regarding claim 1, Bellis discloses:
Obtaining by the instructions executing on the one or more hardware processors of the self checkout terminal the current time and …; 
obtaining by the instructions multiple item level security parameters …; and 
Bellis is directed to a self-checkout system where security characteristics of multiple items may be updated automatically.  (Bellis, Abstract, Fig.1).  Bellis discloses modifying security taking in consideration a time (ie. nighttime) and peak conditions of store activity.  (Bellis, col.8,lns.14-49, “During the night when there are fewer customers, the store personnel or manager may increase the security by decreasing the global tolerance variable. Accordingly, a balance between security and throughput may be struck in that during peak hours, decreased security may lead to less rejection by the system and less intervention by the store manager or attendant. Less intervention in turn may lead to greater customer satisfaction in using the system. But because the customer does not know that the system's tolerance ranges have been changed, the customer may maintain a perception that the security control is the same throughout the day. This perception, in turn, may deter some attempts to steal from the store. Hence this particular embodiment of a self-checkout system includes a tolerance range that can be modified by an operator at the store and that may be different for different classes of items, or on an item-by-item basis. An operator as used herein is defined as a store employee such as a clerk, attendant, or manager who oversees the self-checkout activity.”).  
setting by the instructions multiple security settings to the corresponding values of the multiple level security parameters where the settings determine the level and type of item level security that is currently enforced on the self checkout terminal. 
“For example, a bag of candy may be assigned at TOL value 0.01 unit of mass, while a can of beans may be assigned a TOL value of 0.1 unit of mass. Assuming the global-tolerance variable is initially set at 1, the store personnel may decrease the overall store security level during peak hours by increasing the global-tolerance variable to 2. The bag of candy will then have an adjusted tolerance range of 0.02 unit of mass and the can of beans will have an adjusted tolerance range of 0.2 unit of mass. Thus, the system now verifies a match if the difference between the measured weight of the bag of candy and the security weight for the bag of candy falls within .+-.0.02 unit of mass. Likewise, the system will verify a match for the beans if the difference is within plus or minus 0.2 unit of mass. More transactions will thus be approved and the throughput for the self-checkout system is increased.”  (Bellis, col.8,lns.14-30).

Although Bellis discloses setting security based on time and peak store activity, Bellis does not explicitly disclose 
date
where the parameters are optimized and intended only valid for use during a specified time period and where the obtained time and date falls within the specified time period; 
Lutz is directed to a method for providing security to a self checkout terminal, including determining time and day to lookup security levels.   (Lutz, Abstract).  The system of Lutz varies security levels in accordance with day, time and seasonal peaks, like holidays.  (Lutz, col.12,ln.45-67).  

maintaining, by the instructions, a security exception forgiveness setting comprising a current setting value
wherein the multiple item level security parameters include a security exception forgiveness setting which is set to the current setting value that instructs the instructions to forgive a predetermined number of the misidentified items
"The threshold value of each of the event logs and the aggregate log may be altered or otherwise varied based on a security level at which the self-service checkout terminal 10 is being operated. In particular, the self-service checkout terminal 10 may be operated at either a high security level, a medium security level, or a low security level. For example, intervention by store personnel may be requested by the terminal 10 if the event log associated with placement of unentered items into the post-scan area 17 equals or exceeds a value of three (3) when the self-service checkout terminal 10 is being operated at a medium security level. However, intervention may have been similarly requested if the event log associated with placement of unentered items into the post-scan area 17 equaled or exceeded a value of two (2) when the self-service checkout terminal 10 is being operated at a high security level. Moreover, intervention by store personnel may not be requested until the event log associated with placement of unentered items into the post-scan area 17 equals or exceeds a value of four (4) when the self-service checkout terminal 10 is being operated at a low security level.” (lutz, col.10,ln.55-col.11,lns.10). 
and stopping all operations at the self checkout terminal when the predetermined number of the misidentified items are exceeded; and
“In step 97, the processing unit determines if the user's transaction is allowed to continue. In particular, the customer service manager performs an audit or investigation of the user's transaction in response to the request for intervention in step 96 (if intervention was needed immediately). During such an audit, the customer service manager may compare the items placed in the post-scan area 17 


and at least some of the security settings are dynamically lowered based on the current time and date being the specified time period for enforcing lessened security on the self checkout terminal 

and thereby increasing customer throughput while operating the self checkout terminal during the specified time period.
“The memory device 27 further maintains a security lookup table. As shown in Table 1 below, the security lookup table includes data indicative of the security level at which the self-service checkout terminal 10 is operated at various times of the day throughout a given day of the week. In particular, the security level at which the self-service checkout terminal 10 is operated is varied in order to coincide with times of relatively low or high usage of the terminal 10. More specifically, during periods of relatively high usage (i.e. periods of time in which a large number of users are present in the retailer's store), the self-service checkout terminal 10 may be operated at the low security level. Such operation reduces the number of occasions in which store personnel intervene into the user's transaction thereby allowing the user to complete his or her transaction more quickly. In addition, the terminal 10 continues to provide a certain level, albeit reduced, of security so as to decrease the number of occasions in which the user commits either an unintentional or intentional impropriety such as theft. It should be appreciated that the number of occurrences of intentional improprieties such as theft is relatively small during such periods of high usage thereby reducing the risk associated with operating the self-service checkout terminal 10 at the low security level. More specifically, during periods of high usage, a 


based on … and time and day ,
Lutz discloses security may be based upon checkout terminal level security.  The examiner interprets this to be a security that is constant for a transaction.  (Lutz, abstract, “A method of providing security for a self-service checkout terminal includes the step of determining a time-of-day value and a day-of-week value. The method also includes the step of operating the terminal at a first security level if (i) the time-of-day value is within a first predetermined time-of-day range, and (ii) the day-of-week value is within a first predetermined day-of-week range. The method further includes the step of operating the terminal at a second security level if (i) the time-of-day value is within a second predetermined time-of-day range, and (ii) the day-of-week value is within a second predetermined day-of-week range”.)  Lutz discloses tuning security to accommodate known periods of high customer traffic.  (Lutz, Table 1, “It should be appreciated that although one embodiment of the security lookup table is herein described in Table 1, any configuration of the security lookup table may be used to fit the needs of a given retailer's operation. For example, the security lookup table may be altered to reflect periods of seasonal high 

setting the current setting value of the security exception forgiveness setting
"The threshold value of each of the event logs and the aggregate log may be altered or otherwise varied based on a security level at which the self-service checkout terminal 10 is being operated. In particular, the self-service checkout terminal 10 may be operated at either a high security level, a medium security level, or a low security level. For example, intervention by store personnel may be requested by the terminal 10 if the event log associated with placement of unentered items into the post-scan area 17 equals or exceeds a value of three (3) when the self-service checkout terminal 10 is being operated at a medium security level. However, intervention may have been similarly requested if the event log associated with placement of unentered items into the post-scan area 17 equaled or exceeded a value of two (2) when the self-service checkout terminal 10 is being operated at a high security level. Moreover, intervention by store personnel may not be requested until the event log associated with placement of unentered items into the post-scan area 17 equals or exceeds a value of four (4) when the self-service checkout terminal 10 is being operated at a low security level.” (lutz, col.10,ln.55-col.11,lns.10). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the security parameters of Bellis with the specific time and date of Lutz with the motivation of more efficiently adjusting security levels.  (Lutz, col2,lns.13-61).  

Bellis does not explicitly disclose 
and wherein obtaining further includes modifying each of the multiple item security parameters by a global item tolerance parameter automatically determined based on current terminal utilization at the self checkout terminal and other self checkout terminals;
that is initially set based on a current customer traffic load that is calculated:
Connell is directed to a system for controlling checkout throughput.  (Connell, abstract; “automatically and dynamically tuning the tolerance threshold based on a desired checkout throughput, wherein the tuning comprises increasing the tolerance threshold in the case that an actual checkout throughput is greater than the desired checkout throughput, and decreasing the tolerance threshold in the case that the actual checkout throughput is less than the desired checkout throughput.”, claim 1).   

… at least some of the multiple item level security parameters for a period of time.
As Connell discloses that security settings are dynamically varied in order to achieve a “desired” throughput, the examiner interprets this to read on random increase and reduction of security.  That is, throughput is dependent on customer traffic, which could be random.  Similarly, a desired throughput could be set randomly by the store staff.  Store staff could observe customer wait times are increasing and may wish to tune the throughput level, or they could ignore the longer lines in favor of the default throughput setting.   It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Bellis with the automatic parameter modification of Connell with the motivation of maintaining checkout throughput.  (Connell, background)



Bellis does not explicitly disclose:
wherein randomly reducing and increasing further includes calculating a current customer traffic load as a weighted average of time between a predefined number of previous transactions at the self checkout terminal and comparing the current customer traffic load against a predefined value to determine whether there is one of: normal traffic, the increased customer traffic, and the decreased customer traffic.
Ding is directed to a computer service optimization system.  “An automated system obtains performance data of a computer system having partitioned servers. The performance data includes a performance rating and a current measured utilization of each server, actual workload (e.g. transaction arrival rate), and actual service levels (e.g. response time or transaction processing rate). From the data, automated system normalizes a utilization value for each server over time and generates a weighted average for each and expected service levels for various times and workloads. Automated system receives a service level objective (SLO) for each server and future time and automatically determines a policy based on the weighted average normalized utilization values, past performance information, and received SLOs.” (Ding, abstract).  “As it operates, recommendation tool 300 can continually and automatically generate the policies (and modify existing policies) based on the historical and current information that has been collected and analyzed. In turn, the generated policies can provide different levels of reactivity and proactivity for provisioning computer system 100. For example, one type of policy can correlate time-dependent information (such as historical resource utilization) and needed servers and can state, for example, “every Monday at 7:55 AM allocate x servers.” Another type of policy can correlate utilization and needed servers and can state, for example, “if the average utilization of the servers is more than x % then allocate y additional servers with performance rating z.” Yet another type of policy can correlate response time and needed servers and can state, for example, “if and when average response time for transactions is measured over x minutes to be more than y seconds and existing server utilization is more than z %, then immediately allocate n additional servers then and 

Bellis does not explicitly disclose 

wherein setting further includes randomly reducing and randomly increasing... 
and based at least in part on when item level security has been lowered by adjusting item level security higher and then randomly reducing the item level security or when customer traffic is increased by adjusting the item level security higher and then randomly reducing the item level security, 
wherein randomly reducing and increasing further includes determining a random nature of security…

Dugan is directed towards a venue security system.  (Dugan, abstract).  Dugan discloses that it is known that security measures should include an element of pure randomness such that wrongdoers cannot monitor and learn security patterns.  “Furthermore, through real time tracking of the flow and location of visitors in a particular venue, various patterns can be evaluated and security responses customized to address various situations. Moreover, the type of security response can be randomized so that individuals who may be monitoring a venue's security system cannot learn and analyze response patterns which can later be employed to exploit weakness in the venue's security system.”  (Dugan, para 0014).  As Bellis discloses modifying store security levels to balance throughput, generally lowering 


Bellis does not explicitly disclose
Item probabilities for being misidentified
Petroskey is directed to a system for flagging purchases for review.  (Petroskey, abstract).  Petroskey discloses that self checkout security may be tailored to items with a theft history.  “As stated, the checkout station may be manned or it may be a self-checkout device. In the case of a self -checkout device, it is especially useful to define a review type that is based on a particular product that is easily concealable, particularly such products that have a high price tag or have a history of being stolen from the store. With such a review type, then upon generation of the customer receipt with the flagged items categorized at the end of the receipt, this receipt can be used at an exit door of the store by a checker store employee, who can use the modified receipt to manually check only scanned items that match the history of the product being stolen from the store. Similarly, items printed at the bottom of the receipt may be only those items that exceed a minimum price, such that the security checker need only be concerned with "big ticket" items.”  (Petroskey, para 0028).  The examiner considers increased security linked to a history of theft to read on a higher probability of misidentification of the item.   It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Bellis with the item probability of Petroskey with the motivation of preventing theft.  Id.

Bellis does not explicitly disclose
and decrementing the current setting value of the security exception forgiveness setting each time a particular misidentified item is permitted to pass without stopping a current transaction and stopping the current transaction when the security exception forgiveness setting is zero.
The examiner notes that Lutz discloses incrementing a misidentification counter until a forgiveness threshold is passed.  “"The threshold value of each of the event logs and the aggregate log may be altered or otherwise varied based on a security level at which the self-service checkout terminal 10 is being operated. In particular, the self-service checkout terminal 10 may be operated at either a high security level, a medium security level, or a low security level. For example, intervention by store personnel may be requested by the terminal 10 if the event log associated with placement of unentered items into the post-scan area 17 equals or exceeds a value of three (3) when the self-service checkout terminal 10 is being operated at a medium security level. However, intervention may have been similarly requested if the event log associated with placement of unentered items into the post-scan area 17 equaled or exceeded a value of two (2) when the self-service checkout terminal 10 is being operated at a high security level. Moreover, intervention by store personnel may not be requested until the event log associated with placement of unentered items into the post-scan area 17 equals or exceeds a value of four (4) when the self-service checkout terminal 10 is being operated at a low security level.” (lutz, col.10,ln.55-col.11,lns.10).  “Then, after being instructed to remove the item from the post-scan area 17, if the user removed a different item, or no item at all, from the post-scan area 17, the processing unit 26 would increment both the event log associated with improper removal of items from the post-scan area 17 and the aggregate log by a value of one. The routine 56 then advances to step 94.     In step 94, the processing unit 26 compares the various event logs to their respective threshold values in order to determine if any of the event logs have a predetermined relationship therewith. In particular, if the respective value of any of the event logs equals or exceeds its respective threshold value, an 


Regarding claim 2, Bellis, Lutz, Connell, Swartz, Ding, Petroskey and AAPA disclose  the method of claim 1.  Bellis further discloses:
wherein the multiple item level security parameters include an allowable item weight tolerance setting. 
Claim 2 is rejected for the same reasons and motivation articulated in the prior art rejection of claim 1.

Regarding claim 4, Bellis, Lutz, Connell, Swartz, Ding, Petroskey and AAPA disclose  the method of claim 1.  Bellis further discloses:
wherein the date includes the day of the week and the multiple item level security parameters are optimized for the day of the week using historically store customer traffic data for each day of the week and for periods of time during the day. 


Regarding claim 5, Bellis, Lutz, Connell, Swartz, Ding, Petroskey and AAPA disclose  the method of claim 4.  Bellis further discloses:
wherein the date includes holidays and school vacations and the one or more item level security parameters are optimized using historic store traffic data for the holidays and school vacations. 
Claim 5 is rejected for the same reasons and motivation articulated in the prior art rejection of claim 1.

Regarding claim 9, Bellis, Lutz, Connell, Swartz, Ding, Petroskey and AAPA disclose  the method of claim 1.  Bellis further discloses:
wherein the multiple item level security parameters are further optimized by increasing item level security for low cost items and decreasing item level security for high cost items. 
“Different TOL value may also be associated with different classes of items in the store. The weight tolerance range may be increased or decreased by multiplying TOL with a global-tolerance variable (GTV) representing a number that correlates to a desired level of security. GTV may be any number, but preferably close to 1.0. The more expensive the item, for example, the lower is the TOL value to increase security. Accordingly, depending upon the level of security desired for the item, a store personnel or manager may assign a lower or higher TOL to the item. Furthermore, a store personnel or manager may increase or decrease the overall store security by adjusting the global-tolerance variable 

Regarding claim 10, Bellis, Lutz, Connell, Swartz, Ding, Petroskey and AAPA disclose  the method of claim 1.  Bellis further discloses:
wherein determining obtaining the multiple item level security parameters includes retrieving the parameters from a database as part of a database query command
“More importantly, the secondary memory 380 may include one or more databases such as a look-up database that includes SKU value, price, item codes, tolerance range for the item or for a class of items, and corresponding weight, height, length, or width for each item (hereinafter "security characteristic") in the grocery store. This database on the secondary memory 380 may reside on different or additional computers such as an attendant's terminal at an attendant station, a central store server, or a remote server outside of the store.”  (Bellis,col.5,lns.45-56).

Bellis does not explicitly disclose  to identify and retrieve only those parameters valid for the current time and date.  Lutz does disclose:
to identify and retrieve only those parameters valid for the current time and date
Lutz is directed to a method for providing security to a self checkout terminal, including determining time and day to lookup security levels.   (Lutz, Abstract).  The system of Lutz varies security levels in accordance with day, time and seasonal peaks, like holidays.  (Lutz, col.12,ln.45-67).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the security parameters of Bellis with the specific time and date of Lutz with the motivation of more efficiently adjusting security levels.  (Lutz, col2,lns.13-61).


Regarding claim 11, Bellis, Lutz, Connell, Swartz, Ding, Petroskey and AAPA disclose  the method of claim 1.  Bellis further discloses:
identifying an item presented to the terminal for purchase; 
determining the actually weight for the item; 
determining an expected weight for the item; 
comparing the actually and expected weight of the item to determine a weight difference for the item; and 
determining based on the weight difference 
“This weighing process verifies that the items actually being removed from the store are the same items as those being read or scanned into the reader 120 and paid for by the customer. To verify, the system 100 retrieves from the look-up database the security-weight information for the item(s). It then compares the value of the security weight to the value of the measured weight(s) of the item(s) on the security-bagging scale 290. The measured weight is the difference between the weight before and after the items were placed on the scale. If the measured weight matches within a tolerance range of the security-weight information from the database for each item or the sum of the security weight for all of the items identified and currently stored in the item buffer 390, then the system approves the transaction and acknowledges approval with an audible beep or other sign.” (Bellis,col.6,ln.50-col.7,ln.3)
and multiple item level security settings if the item is accepted for purchase.
“Similarly, the item's width or length may be determined by using a second array of LED lights (not shown) horizontally aligned and a corresponding horizontally aligned array of light detectors (not shown) at the base of the tunnel 602. The computer may then compare the measured height, width, or length of the item with the security height, width, or length for that item stored in the computer 

Regarding claim 6, Bellis and Lutz disclose the method of claim 1.  Bellis does not explicitly disclose determining dynamic customer traffic data for the terminal.  Connell does disclose:
determining dynamic customer traffic data for the terminal. 
Connell is directed to a system for controlling checkout throughput.  (Connell, Abstract).  “The present invention allows the tolerance threshold to be automatically tuned based on a desired customer throughput. For example, if the store wishes to process X customers per hour. The present invention will determine how to tune (increase or decrease) the tolerance threshold to ensure that that desired throughput is met. That is, the inconsistency being realized when any of the set of attributes differs from its expected value by more than the tolerance threshold.”  (Connell, col.4,ln.63-col.5,ln.5).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Bellis with the processor controlled security tolerance of Connell with the motivation of increasing checkout throughput.  (Connell, Background).  

Regarding claim 7, Bellis, Lutz, Connell, Swartz, Ding, Petroskey and AAPA disclose  the method of claim 6.  Bellis does not explicitly disclose wherein the one or more item level security parameters are further optimized using the determined dynamic customer traffic data for the terminal.  Connell does disclose:
wherein the one or more item level security parameters are further optimized using the determined dynamic customer traffic data for the terminal. 
Claim 7 is rejected for the same reasons and motivation as claim 6.
 
Regarding Claim 12, 
See prior art rejections of analogous claims 1 and 11.  

Although Bellis discloses that a store employee may determine and set security tolerances (Bellis, col.8,lns.14-47), Bellis does not explicitly disclose that such activity is performed by a “processor”.  Connell does disclose:
a processor in communication with the item scanner and the weigh scale where the processor executes instructions that cause the processor to: 
Connell is directed to a system for controlling checkout throughput.  (Connell, Abstract).  The system of Connell employs a scale and scanner.  (Connell, col.4,lns.17-25, “Thereafter, item scanning system 10 will (via a search engine) search a database of items to identify a set of items that potentially match the scanned item 16 and 22 based on the appearance (after processing as explained above). This search can be supplemented based on at least one of the following: a weight of the item…” ).  The system of Connell is governed by a processor that governs tolerances of input devices.  (Connell, col.2,lns.23-32, "“A fifth aspect of the present invention provides a data processing system for tuning a tolerance threshold for shopping checkout, comprising: a memory medium having instructions; a bus coupled to the memory medium; and a processor coupled to the bus that when executing the instructions causes the data processing system to: obtain a set of attributes of an item, analyze the set of attributes to determine whether an inconsistency exists based on a tolerance threshold, and tune the tolerance threshold based on a desired checkout throughput.” ).  “The present invention allows the tolerance threshold to be automatically tuned based on a desired customer throughput. For example, if the store wishes to process X customers per hour. The present invention will determine how to tune (increase or decrease) the tolerance threshold to ensure that that desired throughput is met. That is, the inconsistency being realized when any of the set of attributes differs from its expected value by more 


Regarding claim 13, Bellis, Lutz, Connell, Swartz, Ding, Petroskey and AAPA disclose  the terminal of claim 12.  
wherein the multiple item level security parameters include an allowable item weight tolerance setting. 
Claim 13 is rejected for the same reasons and motivation articulated in the prior art rejection of claim 2.

Regarding claim 15, 
wherein the date includes the day of the week and the multiple item level security parameters are optimized for the day of the week using historic store customer traffic data for each day of the week and for periods of time during the day. 
Claim 15 is rejected for the same reasons and motivation articulated in the prior art rejection of claim 4.

Regarding claim 16, Bellis, Lutz, Connell, Swartz, Ding, Petroskey and AAPA disclose  the terminal of claim 15.  
wherein the date includes holidays and school vacations and the multiple item level security parameters are optimized using historic store traffic data for the holidays and school vacations. 
Claim 16 is rejected for the same reasons and motivation articulated in the prior art rejection of claim 5.

Regarding claim 17, Bellis, Lutz, Connell, Swartz, Ding, Petroskey and AAPA disclose  the terminal of claim 12.
determining dynamic customer traffic data for the terminal. 
Claim 17 is rejected for the same reasons and motivation articulated in the prior art rejection of claim 6.

Regarding claim 18, Bellis, Lutz, Connell, Swartz, Ding, Petroskey and AAPA disclose  the terminal of claim 17.  
wherein the one or more item level security parameters are further optimized using the determined dynamic customer traffic data for the terminal. 


Regarding claim 20, Bellis, Lutz, Connell, Swartz, Ding, Petroskey and AAPA disclose  the terminal of claim 12.  
wherein the multiple item level security parameters are further optimized to by increasing item level security for low cost items and decreasing item level security for high cost items. 
Claim 20 is rejected for the same reasons and motivation articulated in the prior art rejection of claim 9.

Regarding claim 21, Bellis, Lutz, Connell, Swartz, Ding, Petroskey and AAPA disclose  the terminal of claim 12.  
Obtaining the multiple item level security parameters includes retrieving the parameters from a database using the obtained current time and data as part of a database query command to identify and retrieve only those parameters valid for the current time and date.. 
Claim 21 is rejected for the same reasons and motivation articulated in the prior art rejection of claim 10.

Regarding claim 22, Bellis, Lutz, Connell, Swartz, Ding, Petroskey and AAPA disclose  the terminal of claim 21.  
wherein the database is located on a server in communication with the self checkout terminal



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.